Title: To James Madison from James Barron, 11 July 1807
From: Barron, James
To: Madison, James



Hampton, July 11th. 1807.

Yesterday I applied to the proper authority of this, for permission to send to Commodore Douglas a letter (which was at the same time submitted to their inspection) the object of which was to obtain a copy of vice admiral Berkeley’s order respecting deserters, and under which the Leopard attacked.  The result enables me to forward you an exact copy.  I have the honor to be, Very respectfully, Sir Your most obt. servt.

(signed) James Barron.

